Citation Nr: 0737086	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-38 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1953 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Diabetes mellitus was not present in service or 
manifested within a year thereafter, and is not otherwise 
related to service.

3.  The evidence of record demonstrates the veteran's type II 
diabetes mellitus has not been secondarily caused by or 
aggravated by the postoperative residuals of a thyroidectomy 
with goiter and residual scar.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and 
as interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the veteran by 
correspondence dated in November 2003, January 2004, and 
March 2005.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.





Factual Background

In this case, service records list the veteran's military 
occupational specialty as Heavy Vehicle Driver.  Service 
medical records only include a March 1956 separation exam.  
The exam was negative for any symptoms, findings, or 
diagnosis of diabetes mellitus, type II.

In August 2002, VA attempted to obtain additional service 
medical records.  In an August 2002 statement, VA noted that 
efforts had been made to secure the veteran's service medical 
records, but through official channels, VA was informed that 
the records were destroyed by fire.  VA was informed that 
other methods of reconstructing treatment of the veteran 
could be undertaken if the veteran could provide dates of 
treatment in service.  In letters dated August 2002 and 
December 2005, VA contacted the veteran with information 
concerning how he could assist the VA in identifying and 
replacing his service records, and the veteran did not 
respond.

Private medical records show that the veteran received 
orthopedic shoes for diabetic feet in March 2001.  In 
June 2001, a private medical record provided a diagnosis of 
diabetes mellitus and stated that the veteran currently 
needed no medication for its treatment.  Private medical 
outpatient records from 2001 through 2004 detail treatment 
for diabetes mellitus.  VA outpatient records from 2001 
through 2005 also include treatment for diabetes mellitus.

On VA examination in December 2002, the veteran reported that 
the onset of his diabetes was one-and-a-half years prior to 
the exam.  He stated that he had no restriction of activities 
and treated his diabetes through his diet.  It was noted that 
recent studies showed a normal glucose test.  It was reported 
that he had a history of goiter for which surgery was 
performed about 35 years previously.  He required no 
medication in the previous 28 years, and he had been 
asymptomatic except for emphysema and wheezing.  No 
abnormality of endocrine nature had been found in the 
previous 30 years.  A diagnosis of diabetes mellitus type II 
with laboratory evidence of nephropathy was given.  The 
examiner opined that in light of the veteran's medical 
history, it was not as likely as not that the goiter and 
present diagnosis of diabetes mellitus were related.


Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).


Analysis

The veteran has contended, in effect, that a relationship 
exists between the goiter which became manifested while he 
was on active duty and his development of diabetes.

Based upon the evidence of record, the Board finds the 
veteran's diabetes mellitus was not incurred as a result of 
an established event, injury, or disease during active 
service.  The March 1956 medical exam upon discharge from 
service was negative for any symptoms, findings, or diagnosis 
of diabetes mellitus, type II.  There is no record of the 
veteran having been diagnosed with diabetes mellitus until 
2001-45 years after he left the service.  In the December 
2002 VA examination, the veteran stated that his diabetes had 
its onset one-and-a-half years previously.  In the absence of 
evidence that the diabetes manifested itself during active 
service or within one year following the veteran's discharge 
from active duty, service connection for diabetes mellitus, 
type II cannot be granted on either a direct or presumptive 
basis.

The Board also finds the veteran's diabetes was not incurred 
or aggravated by his service-connected thyroidectomy for 
goiter with residual scar.  The opinion provided in the 
December 2002 VA examination report negating the connection 
of the veteran's diabetes and goiter disorder is considered 
to be persuasive.  The examiner specified that since there 
was such a long interval between the veteran's thyroid 
condition which had resolved and his diabetes diagnosis, it 
was the examiner's opinion that it was not as likely as not 
that the goiter and present diagnosis of diabetes mellitus 
were related.  The examiner's opinion was based on a review 
of the veteran's medical records and a thorough examination 
and interview.  There is no competent or probative evidence 
linking the veteran's diabetes to a service-connected 
disability.

While the veteran may sincerely believe his diabetes was 
caused by his goiter disorder, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.


REMAND

As noted above, the veteran was provided VCAA notice in 
November 2003, January 2004, and March 2005.  These notices 
were adequate regarding service connection issues as they 
described what the evidence needed to show to entitle the 
veteran to service connection, what the veteran's duties 
were, and what the VA would do to assist him in developing 
his claim.  Subsequently, the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  It was 
noted that regarding the disability-rating element, in order 
to comply with section 5103(a), VA must notify the claimant 
of any information, and any medical or lay evidence, not 
previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of the 
claim are provided.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, service records list the veteran's military 
occupational specialty as Heavy Vehicle Driver.  His DD form 
214 shows receipt of the Korea Service Medal and one year and 
six months of foreign and/or sea service.  Service medical 
records only include a February 1953 separation exam.  On the 
separation examination report the examiner noted normal ears.  
The whispered voice hearing test resulted in scores of 15/15 
for both ears.

As noted previously, VA was informed that the veteran's 
service records were destroyed by fire.  In such cases, there 
is a heightened duty to assist the veteran in developing 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

In November 2003, the veteran submitted a private medical 
record of an uninterpreted audiology test.  The etiology of 
any hearing loss was not disclosed.  In his March 2004 notice 
of disagreement, the veteran stated that he went almost 
completely deaf on the firing range while he was in the 
military.  In his VA form 9 dated September 2004, the veteran 
asserted that while serving as a truck driver for the 62nd 
combat engineers, he was subjected to daily loud noises.

The Board also notes that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).

2.  The veteran should be scheduled for 
an appropriate VA audiology examination 
for an opinion as to the whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) that 
he has a hearing loss disability as a 
result of service, to include as a result 
of combat noise exposure.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain a history from the veteran of any 
occupational or recreational noise trauma 
to which he may have been exposed, both 
before and after service.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered, to include 
38 U.S.C.A. § 1154.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


